Citation Nr: 1819730	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2015, the Board denied the Veteran's service connection claim for a low back disability, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2016 memorandum decision, the Court vacated the Board's April 2015 decision and remanded the claim for readjudication.  
In October 2017, the Board remanded the claim for further development. The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2017, the Board remanded the Veteran's claim in order to obtain a medical opinion from a VA physician with respect to the question of whether there were sufficient manifestations of arthritis present to identify the disorder during service or within one year of service to permit service connection on a continuity   
of symptomatology theory. See 38 C.F.R. § 3.303(b). In doing so, the Board directed the examiner to address a May 1970 VA examination report, x-rays taken during the May 1970 VA examination, and a May 1985 Medical Report of Industrial Accident indicating that x-rays of the lumbosacral spine showed an old compression fracture       of L1 with lipping and osteophyte formation.  

In October 2017, a VA physician reviewed the evidence of record and opined that   it was less likely than not that there were sufficient manifestations of arthritis of    the lumbosacral spine present to identify the disorder during service or within one year of service or that any current low back disability was incurred in or caused by service.  However, the examiner noted that the Veteran's complete claims file was not available for review, and after an extensive review of the electronic claims file, she was unable to find the May 1970 and May 1985 records referenced in the Board's remand directives.  

A review of the record reveals that the May 1970 and May 1985 records were subsequently uploaded into the Veteran's electronic claims file in December     2017.  Therefore, the Board finds that a remand is necessary in order to obtain a supplemental opinion from a VA physician who has reviewed the actual records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the October 2017 VA examiner in order to obtain a supplemental opinion.         If another examination is deemed necessary to respond    the questions, one should be scheduled.  

The examiner should review the May 1970 VA examination report; X-rays of the dorsal and lumbar spine taken during   the May 1970 VA examination (VBMS-Medical Treatment Record received 05/13/1970); and the May 1985 Medical Report of Industrial Accident (VBMS-Medical Treatment Record received 06/30/2010). The examiner should indicate whether those records in any way change her opinions provided in the October 2017 VA examination report. The examiner should explain the reasons for her conclusion.

If the October 2017 VA examiner is not available, provide the claims file to another VA physician for review and ask that physician to provide the opinions as requested in the October 25, 2017 Board remand directives. If another examination is deemed necessary to respond to the questions, one should be scheduled.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for service connection for a low back disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the
case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




